DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a divisional of application 13/261,054, filed 08/21/2013, now USPN 10,046,085, which is a 371 of PCT/US10/01609, filed on 06/01/2010, and claims priority from provisional application 61/217,345 filed on 05/29/09.
Status of Claims
Claims 1-3, 5-30, and 32-37 are pending and present for consideration.
Claims 4 and 31 have been cancelled.

Specification
In view of Applicant’s amendments, the objections to the specification set forth in the non-final office action dated 02/18/2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
In view of Applicant’s amendments, the rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph,  set forth in the non-final office action dated 02/18/2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 33-36 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Venkatraman et al. (Venkatraman’131) US 2005/0021131 A1 (the reference is cited in the IDS dated 02/24/20.)
Regarding Claim 33, Venkatraman’131 discloses (Figs. 8-9; [Abstract], [0023], [0070], [0072] and  [0094]) a method for using a biodegradable medical implant in the human body comprising: implanting a medical implant at an implant site in the body [0023], the implant comprising a first polymer backbone (inner layer 22) having a first rate of biodegradation and a second polymer backbone (outer layer 24) having a second rate of biodegradation faster than the first rate of biodegradation (Figs. 8-9 and [0094] disclose a two-layered stent 20 with an inner layer 22 made of a polymer 26 and  an outer layer 24 made of a different polymer 28); and degrading a substantial portion of the second polymer backbone (outer layer 24) while at least a portion of the first polymer backbone remains (inner layer 22) so as to provide structural support to the implant degrades at a faster rate than the first polymer backbone  ([0094] discloses: “[W]hen in inserted into a lumen of a body, the outer layer 24 will generally degrade faster […] Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time.”)
Regarding Claims 34 and 35, the implant of Venkatraman’131, comprises ([0079] and  [0094])  a  first polymer backbone (inner layer 22)  comprising polyurethane, and the second polymer backbone (outer layer 24) comprises polyglycolic acid. Venkatraman’131 also discloses [0079] that polyurethane is a non-erodible biostable polymer with erosion rates usually of the order of years rather than months, and [0085] that polyglycolic acid is a material with a relatively fast degradation rate in the order of weeks to months. Venkatraman’131 further discloses [0094]: “[W]hen inserted into a lumen of a body, the outer layer 24 will generally degrade faster, leading to an initial fast rate of release of drug.  Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time, while releasing drugs slowly over time.” Therefore, at least 50% by weight of the second polymer backbone (PGLA) must inherently degrade after a given time period, and at least 50% by weight of the first polymer backbone  polyurethane) remains in the stent after a longer time period.
Regarding Claim 36, Venkatraman’131 discloses ([0070] and [0072]) a first polymer backbone (inner layer 22) comprising polyurethane [0070] and a second polymer backbone (outer layer 24) comprising polyglycolic acid ([0070] and [0083].)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims  1-3, 5-11, 22-26, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Venkatraman’131 in view of Rowlands (Rowlands et al. Polyurethane/poly(lactic-co-glycolic) acid composite scaffolds fabricated by thermally induced phase separation. Biomaterials, 28 (2007):2109-2121.) 
Regarding Claim 1, Venkatraman’131 discloses the invention substantially as claimed being (Figs. 8-9; [Abstract], [0023], [0070], [0072] and  [0094]) a method for using a biodegradable medical implant in the human body comprising:
implanting a medical implant at an implant site in the body [0023], the implant comprising a first polymer backbone (inner layer 22) comprising polyurethane [0070] having a first rate of biodegradation, and a second polymer backbone (outer layer 24) crosslinked [0072] to the first polymer backbone, the second polymer backbone comprising polyglycolic acid ([0070] and [0083]), and having a second rate of biodegradation faster than the first rate of biodegradation ([0079] discloses polyurethanes are biostable polymers with erosion rates in the order of years; [0085] discloses polyglycolic acid has a degradation rate in the order of weeks to months); and
and degrading the first and second polymer backbones for a period of time at the implant site, wherein the second polymer backbone (outer layer 24) degrades at a faster rate than the first polymer backbone (inner layer 22) ([0094] discloses: “[W]hen in inserted into a lumen of a body, the outer layer 24 will generally degrade faster […] Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time.”)
However, Venkatraman’131 does not disclose a polymer composition comprising a mixture of the first polymer backbone comprising polyurethane and the second polymer backbone comprising polyglycolic acid.
 Rowlands teaches (Figure 3; [Abstract] and page 2120 [2.2. Fabrication of PLGA, PU and PLGA/PU scaffolds]) a polymer composition comprising a mixture of a first polymer backbone comprising polyurethane and a second polymer backbone comprising polyglycolic acid, in the field of biomaterials, for the purpose of  enhancing the mechanical and the cell adhesion/growth properties of the material compared to PLGA and polyurethane alone [Abstract]. 
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the first polymer backbone (inner layer 22) of Venkatraman’131, with a mixture of the first polymer backbone comprising polyurethane and the second polymer backbone comprising polyglycolic acid, as taught by Rowlands, in order to enhance the mechanical and cell adhesion/growth properties of the material compared to PLGA and polyurethane alone.

Regarding Claim 2, Venkatraman’131 discloses ([Abstract]; [0023]) that the implant is a stent.
Regarding Claim 3, Venkatraman’131 discloses [0012] that the implant is a graft ([0012] discloses: “[T]he term stent, as used herein, is intended to refer generally to expandable medical prostheses, including lengthwise extending stents, stent-grafts, grafts…”)
Regarding Claim 5, Venkatraman’131 does not disclose a weight ratio of polyurethane to PGLA ranging from about 20:80 to 80:20 and a stiffness of the implant ranging from about 3.0 to 4.8 pounds per inch. Rowlands teaches (Figure 3; [Abstract] and page 2120 [2.2. Fabrication of PLGA, PU and PLGA/PU scaffolds]) a scaffold for enhancing cellular attachment having a 50:50 weight ratio of polyurethane to PLGA, in the field of biomaterials, for the purpose of  enhancing the mechanical and the cell adhesion/growth properties of the material compared to PLGA and  polyurethane alone [Abstract]. The weight ratio of Rowlands falls within the claimed range. Since Rowlands teaches the same composition as Applicant's, the composition taught by Rowlands possesses the stiffness claimed by Applicant (MPEP 2112.01). Therefore, the limitation of the stiffness of the implant ranging from about 3.0 to 4.8 pounds per inch is met. 
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to form the  first polymer backbone (inner layer 22)  in the scaffold of Venkatraman’131, such that it possesses a 50:50 weight ratio of polyurethane to PLGA, as taught by Rowlands, in order to enhance the mechanical and cell adhesion/growth properties of the material compared to polyurethane alone.
Regarding Claim 6, Venkatraman’131 discloses [0094] that a sufficient amount of the first backbone (inner layer 22) remains so as to maintain a mechanical property of the implant during the period of biodegradation time. ([0094] discloses: “[W]hen in inserted into a lumen of a body, the outer layer 24 will generally degrade faster, leading to an initial fast rate of release of drug.  Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time...)
Regarding Claim 7, Venkatraman’131 discloses ([0081] and [0094]) that the mechanical property is tensile strength (the polymer substrate is able to keep the lumen of the stent open after implantation because of its tensile strength, as described in [0094]; [0081] discloses: “[S]tent mechanical properties and self-expansion are directly proportional to tensile modulus of the material.”)

Regarding Claim 8, Venkatraman’131 discloses [0094] that a sufficient amount of the first backbone (inner layer 22) remains so as to maintain a minimum level of structural support for the implant such that the implant does not mechanically fail during the period of biodegradation time ([0094] discloses: “[W]hen in inserted into a lumen of a body, the outer layer 24 will generally degrade faster, leading to an initial fast rate of release of drug.  Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time...)

Regarding Claim 9, Venkatraman’131 discloses [0094] that a substantial portion of the second polymer backbone (outer layer 24) is degraded while at least a portion of the first polymer backbone (inner layer 22) remains during the period of biodegradation time.
Regarding Claims 10 and 11, the implant of Venkatraman’131, as modified by Rowlands,  comprises a  first polymer backbone (inner layer 22)  comprising a mixture of  polyurethane and PGLA, and the second polymer backbone (outer layer 24) comprises PGLA, Venkatraman’131 also discloses [0079] that polyurethane is a non-erodible biostable polymer with erosion rates usually of the order of years rather than months, and [0085] that polyglycolic acid is a material with a relatively fast degradation rate in the order of weeks to months. Hence, it would have been obvious to one having ordinary skill in the art, at the time the invention was made that at least 50% by weight of the second polymer backbone (PGA) is degraded after a given time period, and at least 50% by weight of the first polymer backbone (a mixture of  polyurethane and PGLA) remains in the stent after a longer period of time.

Regarding Claim 22, Venkatraman’131 discloses (Fig. 8-9; [0094]) first and second polymer backbones comprising separate first (inner) and second (outer) polymeric layers (layers 22 and 24) of the medical implant, the second polymeric layer (outer layer 24)  being a tissue or blood contacting layer (when the implant is implanted in the body.)

Regarding Claim 23, Venkatraman’131 ([0094] and [0083]) discloses a second polymeric layer (outer layer 24) degrading in a surface eroding fashion ([0083] discloses biodegradation by hydrolysis: “…one or more layers stent 20 (or stent 30) may be bioabsorbable […] Bioabsorbable PLLA and PGA material, for example, degrade in vivo, through hydrolytic chain scission, to lactic acid and glycolic acid, respectively, which in turn is converted to CO.sub.2 and then eliminated from the body by respiration”; the Examiner submits that the outer layer degrades by hydrolysis when it contacts body tissues.)
Regarding Claim 24, the implant of Venkatraman’131, as modified by Rowlands,  comprises a  first polymer backbone (inner layer 22)  comprising a mixture of  polyurethane and PGLA, and the second polymer backbone may comprise polyglycolic acid [0083]. Venkatraman’131 also discloses [0079] that the rate of biodegradation of polyurethane is in the order of years, and [0085] that the rate of biodegradation of polyglycolic acid is in the order of weeks to months. Given a year is equivalent to 12 months, it would have been obvious to one having ordinary skill in the art, at the time the invention was made that the rate of biodegradation of polyglycolic acid (i.e. the second rate of biodegradation) is at least ten times faster than the first rate of biodegradation of a mixture of  polyurethane and PGLA.

Regarding Claim 25, as explained in the rejection of Claim 24 above, the rate of biodegradation of polyglycolic acid may be in the order of weeks while the rate of biodegradation of polyurethane is in the order of years. Given 10 years is about 520 weeks, it would have been obvious to one having ordinary skill in the art, at the time the invention was made that the rate of biodegradation of polyglycolic acid (i.e. the second rate of biodegradation) is at least a hundred times faster than the first rate of biodegradation of a mixture of  polyurethane and PGLA.

Regarding Claim 26, Venkatraman’131 discloses [0079] the first polymer backbone has a substantially stable structure within the body during the life of the implant in the body ([0079] discloses: “[I]n certain embodiments, the polymer or polymers used may be biostable, or non-biodegradable and are not degraded within the body.  Such polymers are accepted to be substantially non-erodible in the sense that their erosion rates are usually of the order of years rather than months.  Stent 10 (or stents 20, 30) formed of biostable polymers is particularly useful for applications for lumen de-restriction or de-constriction over long periods of time, as for example, in coronary artery applications or urological applications, or for use with cranial aneurysms.  Suitable biostable polymers include polyurethanes…”)
Regarding Claim 37, Venkatraman’131 does not disclose a weight ratio of polyurethane to PGLA ranging from about 20:80 to 80:20 and a stiffness of the implant ranging from about 3.0 to 4.8 pounds per inch. Rowlands teaches (Figure 3; [Abstract] and page 2120 [2.2. Fabrication of PLGA, PU and PLGA/PU scaffolds]) a scaffold for enhancing cellular attachment having a 50:50 weight ratio of polyurethane to PLGA, in the field of biomaterials, for the purpose of  enhancing the mechanical and the cell adhesion/growth properties of the material compared to PLGA and  polyurethane alone [Abstract]. The weight ratio of Rowlands falls within the claimed range. Since Rowlands teaches the same composition as Applicant's, the composition taught by Rowlands possesses the stiffness claimed by Applicant (MPEP 2112.01). Therefore, the limitation of the stiffness of the implant ranging from about 3.0 to 4.8 pounds per inch is met. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to form the  first polymer backbone (inner layer 22)  in the scaffold of Venkatraman’131, such that it possesses a 50:50 weight ratio of polyurethane to PLGA, as taught by Rowlands, in order to enhance the mechanical and cell adhesion/growth properties of the material compared to polyurethane alone.

Claims 12-18, 27-30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Venkatraman’131 in view of Rowlands, and further in view of Venkatraman’510, US 20070299510 A1.
Regarding Claim 12, Venkatraman’131, in view of Rowlands, does not disclose a second polymer backbone configured to promote attachment of a tissue layer to a surface of the implant comprising the second polymer backbone, the method further comprising using the second polymer backbone to promote attachment of the tissue layer to the surface of the implant.
In the same field of endeavor, Venkatraman'510 teaches (Fig 3; [0046]-[0052]) a method of using a second polymer backbone (outer layer 102a) to promote attachment of a tissue layer to a surface of the implant comprising the second polymer backbone configured to promote attachment of a tissue layer to a surface of the implant (Venkatraman'510 teaches ([0046]-[0052]) the use of a cell adhesion and migration promoting polypeptide (CAMPP) configured to promote the adhesion and migration of endothelial cells on a surface of the implant [0047], which corresponds to the surface 102a.) The purpose of this method is to anchor the medical device at the implantation site.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made to provide the second polymer backbone (outer layer 24) in the scaffold of Venkatraman’131, as modified by Rowlands, with a cell adhesion and migration promoting polypeptide (CAMPP) configured to promote the adhesion and migration of endothelial cells on a surface of the implant, as taught by Venkatraman'510, in order to anchor the medical device at the implantation site.

Regarding Claim 13, Venkatraman’131 discloses  [0094]  degrading a substantial portion of the second polymer backbone while at least a portion of the first backbone (inner layer 22) remains so as to maintain a minimum level of structural support for the implant such that the implant does not mechanically fail during the period of biodegradation time ([0094] discloses: “[W]hen in inserted into a lumen of a body, the outer layer 24 will generally degrade faster, leading to an initial fast rate of release of drug.  Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time...)

Regarding Claims 14 and 15, the implant of Venkatraman’131, as modified by Rowlands and Venkatraman'510,  comprises a  first polymer backbone (inner layer 22)  comprising a mixture of  polyurethane and PGLA, and the second polymer backbone (outer layer 24) comprises PGLA Venkatraman’131 also discloses [0079] that polyurethane is a non-erodible biostable polymer with erosion rates usually of the order of years rather than months, and [0085] that polyglycolic acid is a material with a relatively fast degradation rate in the order of weeks to months. Venkatraman’131 further discloses [0094]: “[W]hen inserted into a lumen of a body, the outer layer 24 will generally degrade faster, leading to an initial fast rate of release of drug.  Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time, while releasing drugs slowly over time.” Hence, it would have been obvious to one having ordinary skill in the art, at the time the invention was made that at least 50% by weight of the second polymer backbone (PGA) is degraded after a given time period, and at least 50% by weight of the first polymer backbone (a mixture of  polyurethane and PGLA) remains in the stent after a longer period of time.

Regarding Claim 16, Venkatraman’131 discloses [0094] the first polymer backbone (inner layer 22) provides a scaffold for attachment and support of the tissue layer.

Regarding Claim 17, Venkatraman’131 [0117] discloses a tissue comprising endothelial cells ([0117] discloses “…it appears that rapid neo-intimal cell proliferation occurs in the first 2-4 weeks”’ the neo-intimal cells are endothelial cells.)

Regarding Claim 18, Venkatraman’131 does not disclose an implant comprising a cell adhesion and migration promoting polypeptide (CAMPP) attached to at least one of the second polymer backbone. Venkatraman'510 teaches ([0046]-[0052]) the use of a cell adhesion and migration promoting polypeptide (CAMPP) configured to promote the adhesion and migration of endothelial cells on a surface of the implant [0047], which corresponds to the surface 102a.) The purpose of this method is to anchor the medical device at the implantation site. It would have been obvious to one having ordinary skill in the art, at the time the invention was made to provide the second polymer backbone (outer layer 24)  in the scaffold of Venkatraman’131, as modified by Rowlands, with a cell adhesion and migration promoting polypeptide (CAMPP) configured to promote the adhesion and migration of endothelial cells on a surface of the implant, as taught by Venkatraman'510, in order to anchor the medical device at the implantation site.

Regarding Claim 27,  Venkatraman’131 discloses the invention substantially as claimed being (Figs. 8-9; [Abstract], [0023], [0070], [0072] and  [0094]) a method for using a biodegradable medical implant in the human body, the method comprising:
implanting a medical implant at an implant site in the body [0023], the implant comprising a polymer composition comprising a first polymer backbone (inner layer 22) comprising polyurethane [0070] having a first rate of biodegradation  and a second polymer backbone (outer layer 24) crosslinked [0072] to the first polymer backbone, the second polymer backbone comprising polyglycolic acid ([0070] and [0083]), and having a second rate of biodegradation faster than the first rate of biodegradation ([0079] discloses polyurethanes are biostable polymers with erosion rates in the order of years; [0085] discloses polyglycolic acid has a degradation rate in the order of weeks to months), and degrading the first and second polymer backbones for a period of time at the implant site, such that a substantial portion of the second polymer backbone (outer layer 24)  is replaced by the cellular layer (inner layer 22) ([0094] discloses: “[W]hen in inserted into a lumen of a body, the outer layer 24 will generally degrade faster […] Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time.”)
However, Venkatraman’131 does not disclose a polymer composition comprising a mixture of the first polymer backbone comprising polyurethane  and the second polymer backbone comprising polyglycolic acid. Additionally, Venkatraman’131 does not disclose a step of using the second polymer backbone to promote attachment of a cellular layer to the surface of the implant, wherein the second polymer backbone is configured to promote attachment of cells to a surface of the implant comprising the second polymer backbone.
Rowlands teaches (Figure 3; [Abstract] and page 2120 [2.2. Fabrication of PLGA, PU and PLGA/PU scaffolds]) a polymer composition comprising a mixture of a first polymer backbone comprising polyurethane  and a second polymer backbone comprising polyglycolic acid, in the field of biomaterials, for the purpose of  enhancing the mechanical and the cell adhesion/growth properties of the material compared to PLGA and  polyurethane alone [Abstract]. 
In the same field of endeavor, Venkatraman'510 teaches (Fig 3; [0046]-[0052]) a method of using a second polymer backbone (outer layer 102a) to promote attachment of a tissue layer to a surface of the implant comprising the second polymer backbone configured to promote attachment of a tissue layer to a surface of the implant (Venkatraman'510 teaches ([0046]-[0052]) the use of a cell adhesion and migration promoting polypeptide (CAMPP) configured to promote the adhesion and migration of endothelial cells on a surface of the implant [0047], which corresponds to the surface 102a.) The purpose of this method is to anchor the medical device at the implantation site.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the first polymer backbone (inner layer 22) of Venkatraman’131, with a mixture of the first polymer backbone comprising polyurethane  and the second polymer backbone comprising polyglycolic acid, as taught by Rowlands, in order to enhance the mechanical and cell adhesion/growth properties of the material compared to PLGA and polyurethane alone.
It would also have been obvious to one having ordinary skill in the art, at the time the invention was made to provide the second polymer backbone (outer layer 24)  in the scaffold of Venkatraman’131, as modified by Rowlands, with a cell adhesion and migration promoting polypeptide (CAMPP) configured to promote the adhesion and migration of endothelial cells on a surface of the implant, as taught by Venkatraman'510, in order to anchor the medical device at the implantation site.


Regarding Claim 28, the implant of Venkatraman’131, as modified by Rowlands and Venkatraman'510,  comprises a  first polymer backbone (inner layer 22)  comprising a mixture of  polyurethane and PGLA, and the second polymer backbone (outer layer 24) comprises PGLA Venkatraman’131 also discloses [0085] that polyglycolic acid is a material with a relatively fast degradation rate in the order of weeks to months. Venkatraman’131 further discloses [0094]: “[W]hen inserted into a lumen of a body, the outer layer 24 will generally degrade faster, leading to an initial fast rate of release of drug.  Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time, while releasing drugs slowly over time.” Hence, it would have been obvious to one having ordinary skill in the art, at the time the invention was made that at least 50% by weight of the second polymer backbone (PGLA) is degraded after a given time period.

Regarding Claim 29, Venkatraman’131 discloses [0094] the first polymer backbone (inner layer 22) provides a scaffold for attachment and support of the tissue layer.

Regarding Claim 30, Venkatraman’131 [0117] discloses a tissue comprising endothelial cells ([0117] discloses “…it appears that rapid neo-intimal cell proliferation occurs in the first 2-4 weeks”’ the neo-intimal cells are endothelial cells.)

Regarding Claim 32, Venkatraman’131 does not disclose a weight ratio of polyurethane to PGLA ranging from about 20:80 to 80:20 and a stiffness of the implant ranging from about 3.0 to 4.8 pounds per inch. Rowlands teaches (Figure 3; [Abstract] and page 2120 [2.2. Fabrication of PLGA, PU and PLGA/PU scaffolds]) a scaffold for enhancing cellular attachment having a 50:50 weight ratio of polyurethane to PLGA, in the field of biomaterials, for the purpose of  enhancing the mechanical and the cell adhesion/growth properties of the material compared to PLGA and  polyurethane alone [Abstract]. The weight ratio of Rowlands falls within the claimed range. Since Rowlands teaches the same composition as Applicant's, the composition taught by Rowlands possesses the stiffness claimed by Applicant (MPEP 2112.01). Therefore, the limitation of the stiffness of the implant ranging from about 3.0 to 4.8 pounds per inch is met. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to form the  first polymer backbone (inner layer 22)  in the scaffold of Venkatraman’131, as modified by Rowlands and Venkatraman'510, such that it possesses a 50:50 weight ratio of polyurethane to PLGA, as taught by Rowlands, in order to enhance the mechanical and cell adhesion/growth properties of the material compared to polyurethane alone.


Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkatraman’131, in view of Rowlands and Venkatraman’510, as applied to claims 18, and further in view of  Li et al. (Li) US 2005/0063937 A1 (the reference is cited in the IDS dated 02/24/20.)
Regarding Claim 19, Venkatraman’131, in view of Rowlands and Venkatraman’510, does not disclose that the cell adhesion and migration promoting polypeptide (CAMPP) is a multiple armed polypeptide, also known as a MAP or P-15 polypeptide.
Li teaches [0056] the use of a cell adhesion and migration promoting polypeptide containing multiple armed polypeptides (including P-15 [0035] and [0062]), cross-linked [0167] to a polymer backbone ([0066] discloses that polyurethane can be used as a substrate), in the same field of endeavor, for the purpose of enhancing cellular attachment [Abstract].
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to crosslink a cell adhesion and migration promoting polypeptide (CAMPP), which contains a multiple armed polypeptide (MAP), as taught by Li, to the polymer backbone of Venkatraman’131, as modified by Rowlands and Venkatraman’510, in order to enhance cellular attachment.

Regarding Claims 20 and 21, Venkatraman’131, in view of Rowlands and Venkatraman’510, does not disclose using the CAMPP to generate a substantially confluent cellular layer of endothelial cells on a surface of the implant.
Li teaches [0056] the use of a cell adhesion and migration promoting polypeptide (CAMPP) containing multiple armed polypeptides (including P-15 [0035] and [0062]), cross-linked [0167] to a polymer backbone ([0066] discloses that polyurethane can be used as a substrate), in the same field of endeavor, for the purpose of enhancing cellular attachment [abstract]. Additionally, Li teaches ([0338]-[0343]) the use of migration promoting polypeptides (MAPs) on the adhesion and proliferation of human umbilical vein endothelial cells HUVEC ([0343] describes: “[T]he improved cell adhesion data by the MAP peptide coating on ePTFE provided the evidence that MAP peptides are more effective in cell-binding and cell-proliferation than linear peptides with similar cell adhesion domains.  In this invention, it is demonstrated that the MAP peptide coating on ePTFE not only improved cell adhesion but also significantly enhanced cell proliferation over the linear peptide alone.” The advantage of using MAPs is to accelerate the integration of the implant in vascular and soft tissues [Abstract].
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to crosslink a cell adhesion and migration promoting polypeptide (CAMPP), which contains a multiple armed polypeptide (MAP), as taught by Li, to the polymer backbone of Venkatraman’131, as modified by Rowlands and Venkatraman’510, in order to generate more efficiently a substantially confluent layer of endothelial cells on the inner surface of the implant, and to accelerate the integration of the implant in the vascular tissue.


Response to Arguments
In view of Applicant’s amendments, the prior art rejections under pre-AIA  35 U.S.C. 102 (b) and 35 U.S.C. 103(a) set forth in the non-final dated 02/18/2022 have been withdrawn. However, new grounds of rejection are made in view of the teachings in Venkatraman’131, Rowlands, Venkatraman’510 and Li.
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Claims 1 and 27 were amended to recite “…the implant comprising a polymer composition comprising a mixture of a first polymer backbone and a second polymer backbone cross-linked to the first polymer backbone, the first polymer backbone having a first rate of biodegradation and comprising a polyurethane, the second polymer backbone having a second rate of biodegradation faster than the first rate of biodegradation and comprising polyglycolic acid (PGA) or polyglycolic lactic acid (PGLA)…” In response, the rejections were amended to include Rowlands as a secondary reference to teach (Figure 3; [Abstract] and page 2120 [2.2. Fabrication of PLGA, PU and PLGA/PU scaffolds]) a polymer composition comprising a mixture of a first polymer backbone comprising polyurethane  and a second polymer backbone comprising polyglycolic acid, in the field of biomaterials, for the purpose of  enhancing the mechanical and the cell adhesion/growth properties of the material compared to PLGA and  polyurethane alone [Abstract]. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the first polymer backbone (inner layer 22) of Venkatraman’131, with a mixture of the first polymer backbone comprising polyurethane  and the second polymer backbone comprising polyglycolic acid, as taught by Rowlands, in order to enhance the mechanical and cell adhesion/growth properties of the material compared to PLGA and polyurethane alone.
In view of Applicant’s amendments, Claims 33-36 are now rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Venkatraman’131. Claims 1-3, 5-11, 22-26, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Venkatraman’131 and Rowlands. Claims 12-18, 27-30, and 32 are rejected under U.S.C. 103(a) as being unpatentable over  Venkatraman’131, Rowlands, and Venkatraman’510. Claims 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatraman’131, Rowlands, Venkatraman’510 and Li.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137. The examiner can normally be reached 9AM - 5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/Examiner, Art Unit 3774              

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774